El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El apelante fué convicto por infringir el artículo 13 (a) de la Ley para reglamentar el uso de vehículos de motor en Puerto Rico. Leyes de 1916, pág. 144.
El primer señalamiento es que la corte de distrito cometió error al declarar sin lugar una moción solicitando se archivara la denuncia, fundándose en que la vista del caso no se había celebrado dentro de los 120' días a partir de la fecha en que fueron radicados los autos de la apelación de una sentencia anterior dictada en una corte municipal.
No hay exposición del caso ni transcripción de la evi-dencia. La única indicación referente a la fecha en que la transcripción de los autos de la corte municipal fué radicada en la corte de distrito es la manifestación contenida en la moción solicitando el archivo y sobreseimiento del caso. La orden declarando sin lugar esta moción especifica como fun-damento de la misma la existencia de “justa causa” para no celebrar el juicio.
Bajo las circunstancias, no podemos asumir, como lo hace el apelante, que el fiscal no realizó esfuerzo alguno para demostrar por qué no se había señalado una fecha anterior para el juicio, o que la prueba aducida por él a este respecto fuera insuficiente. El Pueblo v. Estrada, 33 D.P.R. 75. El *221caso de El Pueblo v. Padilla, 36 D.P.R. 439, citado por el apelante, no es aplicable.
Otra contención del apelante es que la denuncia no imputa delito alguno.
En el alegato del apelante, sin embargo, no se discute la forma o la suficiencia de la denuncia como tal, sino que se ataca directamente la regla estatutoria prescrita por el artículo 13 (a), supra, el cual lee como sigue:
“La velocidad de un vehículo de motor deberá en todo tiempo regularse, con el debido cuidado, tomando en cuenta el ancho, tráfico y uso del camino; y el hecho de conducir, en cualquier tiempo, un vehículo de motor por un camino público a una velocidad que ex-ceda de 48 kilómetros por hora, o dentro de la zona urbana de un municipio a una velocidad mayor de 24 kilómetros por hora, consti-tuirá evidencia prima facie de que el vehículo era conducido sin el debido cuidado.”
El apelante asume, sin tratar de demostrarlo, que la de-nuncia tiende a imputar una infracción al límite de la velo-cidad prescrito por la ley. El fiscal parece estar de acuerdo-con este punto de vista, pero interpretando el artículo 13 (a) en relación con el 12 (a) termina diciendo que la intención de la Legislatura, aunque algo obscura, fué fijar un límite máximo de velocidad y que el mero becbo de conducir un automóvil a una velocidad mayor constituye, por tanto-, una infracción del estatuto.
No estamos de acuerdo ni con la interpretación dada a la denuncia por el apelante, ni con la teoría que el fiscal sugiere. La regla de conducta prescrita por el artículo 13 (a) -no es un requisito drástico y absoluto de que un vehículo de motor no excederá determinada velocidad en los distritos urbanos o rurales, según sea el caso, independientemente de todas las circunstancias y condiciones concurrentes. La obli-gación impuesta a todo conductor de un vehículo es regular la marcha de éste en todo tiempo, con el debido cuidado y tomando en cuenta el ancho de la calle, la forma en que ésta es usada por el público, y las condiciones generales del trá-*222fico. El hecho de que en determinado caso se demuestre que un vehículo ha excedido determinada velocidad, basta para establecer un caso prima facie. El ca'so prima facie así esta-blecido no es una mera infracción del límite de velocidad. Ese es el hecho en evidencia, pero el delito no ha quedado probado. El delito lo constituye el guiar negligentemente. El hecho de si se ha cometido o no el delito puede depender de un número de circunstancias, incluyendo, según lo dis-pone expresamente la ley, el ancho del camino, la forma en que está siendo usado en ese momento y las condiciones del tráfico en general. El caso prima facie establecido por la evidencia de que el vehículo en cuestión era conducido a gran velocidad podría ser controvertido, por ejemplo, por la declaración de testigos al efecto de que el camino en el sitio mencionado en la denuncia o acusación era recto y ancho, que no había tráfico .y que no estaba ocupado en ese momento, que el camino no estaba obstruido y que no había calles transversales, por espacio de una milla o más a partir del sitio, que no había casas habitadas, o cualquier otra indica-ción de que no había ni personas ni animales en los alrede-dores inmediatos. De lo contrario tendría mucho peso la contención del apelante de que la denuncia imputa la infrac-ción de una mera regla de evidencia.
Lo que la denuncia en el presente caso imputa es lo siguiente:
“Que en 3 de junio 8 p. m. de 1926, y en la Ave. Ponce de León, Stop 2%, hacia P. de Tierra del Distrito Judicial Municipal de San Juan P. R. que forma parte del Distrito Judicial de San Juan, P. R., el acusado arriba indicado voluntaria y maliciosamente violó el Art. 13 (A) de la Ley No. 75 aprobada en 13 de Abril de 1916, enmendada, porque mientras guiaba el auto No. 9446 propiedad del mismo, lo hizo con tal descuido y con negligencia, que sin tener en cuenta el ancho tráfico y uso del camino, eorrió su vehículo a una velocidad exagerada mayor de 24 kms. por hora dentro de la zona urbana, en cuyos momentos y en cuyo sitio transitaban muchas per-sonas a pie y numerosos vehículos en todas direcciones, siendo el si-tio de referencia un camino público."
*223A un fiscal se le exigiría un grado mayor de seguridad y precisión al redactar una acusación. De acuerdo con lá regla liberal ya adoptada por esta corte al tratar de denun-cias presentadas por individuos o por la Policía Insular, la denuncia que ahora tenemos bajo nuestra consideración no está sujeta a la crítica de que no imputa delito alguno. Cualquier acusado de inteligencia ordinaria podría deducir de la misma que el delito imputáldole no es meramente el conducir el vehículo a una velocidad mayor de 24 kilómetros' por hora dentro de la zona urbana, sino el guiar negligente-mente un vehículo de motor durante horas de mucho tráfico, a gran velocidad, por una carretera congestionada, en medio de un sinnúmero de vehículos y de peatones que caminaban en todás direcciones. Esta sería la lógica inferencia que habría de hacerse, aun si la denuncia no especificara clara-mente el descuido, la negligencia y la falta de consideración flagrante por parte del acusado, en cuanto al ancho del camino, la forma en que éste es usado y las condiciones del tráfico. A este respecto la denuncia sigue mutatis mutandis, por lo menos, las palabras del estatuto.
Las únicas autoridades citadas en relación con este aspecto del caso son El Pueblo v. Borque, 25 D.P.R. 594, y El Pueblo v. Rivera, 26 D.P.R. 439, en los cuales descansa el apelante, y El Pueblo v. Guzmán, 34 D.P.R. 117, a que hace referencia el fiscal. Bajo las circunstancias no segui-remos la investigación más allá de lo necesario para de-mostrar que el presente caso es distinguible de los mencio-nados por el apelante, y para indicar el principio general envuelto, como la base real para tratar de llegar a una conclusión en un caso dudoso.
En el caso de El Pueblo v. Borque, supra, la denuncia decía así:
“Que en septiembre 5, 1916, y hora 12 a. m. y en la parada-16i/2, carretera de Santurce, del Distrito Judicial Municipal de San Juan, P. R., el referido acusado que quiaba como conductor el *224auto No. 519 de su propiedad, maliciosa y voluntariamente no tomó las debidas precauciones en el manejo de dicho auto para garantizar vidas y propiedades, dando lugar a que el referido auto chocase con el niño Joaquín Solá.. . . ”
El artículo 12 (a) leo como sigue:
“Las personas que manejen vehículos de motor en los caminos públicos, deberán, en todo tiempo, ejercer el debido cuidado y to-mar precauciones razonables para garantizar la seguridad de vidas y propiedades.”
El artículo 13 (a) es más específico. Este no habla en términos generales del debido cuidado en el manejo de ve-hículos de motor y de las precauciones razonables para garantizar la seguridad de vidas y propiedades en los cami-nos públicos. Trata directamente de la cuestión de velocidad y la regulación de la misma, no en términos generales sino de acuerdo con determinadas condiciones.
La denuncia en este caso no imputa el haber dejado de tomar las debidas precauciones, sin indicar la naturaleza de las precauciones que debieron haberse tomado. Le informa al acusado detalladamente y en lo posible, siguiendo las palabras de la ley, de la naturaleza del delito imputádole.
La denuncia en el caso de El Pueblo v. Rivera, tal vez pudo haberse sostenido si se hubiese especificado una infrac-ción del artículo 13 (a), o si se hubiese llamado la atención de esta corte a la redacción de ese artículo. Sin embargo, Rivera, al igual que Borque, fué acusado de una infracción al artículo 12 (a) y la sentencia condenatoria fué revocada de conformidad con la teoría de El Pueblo v. Borque.
El artículo 13 (a) no define un delito ni dispone un castigo. Prescribe una regla positiva de conducta que deberá ser observada por todas las personas que guíen vehículos de motor. La infracción de esa regla ha sido definida como un delito y la pena por ■ tal' infracción está prescrita por el artículo 18, que dispone lo siguiente:
*225"Las infracciones de las disposiciones de esta Ley serán consi-deradas como delitos menos graves, y serán castigadas con multa de no menos de cinco dólares, ni más de trescientos dólares, o con pri-sión de no menos de cinco días, ni más de tres meses.”
Es ley elemental que:
"Al crearse un delito que no era penable de acuerdo con el de--recho común, el estatuto debe, desde luego, ser lo suficientemente claro que demuestre lo que la Legislatura trató de prohibir y de castigar; de lo contrario será nulo por ambigüedad. Claridad ra-zonable, en vista de las circunstancias, es todo lo que se exige, y siempre que sea posible debe interpretarse liberalmente la intención de la Legislatura. No es necesario usar términos técnicos, y la Le-gislatura puede designar el delito usando palabras de uso corriente y cotidiano; y una ley penal es lo suficientemente clara, aunque use términos generales, si el delito está, definido en tal forma que. lleve a la mente de una persona de inteligencia ordinaria la des-cripción adecuada del mal que se trata de prohibir.” 16 C. J. págs. 67-68, párrafo 28.
Entre las notas que aparecen al pie del texto citado hallamos la siguiente:
"Por ejemplo, un estatuto que disponga que toda persona que cometa cualquier acto bAital que cause daño a otra persona o a su propiedad, o que desordenadamente altere la paz o el bienestar pú-blicos, o que abiertamente falte a la decencia pública, es culpable de misdemeanor, no es nulo por ambigüedad. State v. Lawrence, 9 Ok. Cr. 16, 130 P. 508; Stewart v. State, 4 Ok. Cr. 564, 109 P. 243, 32 L.R.A. N. S. 505.”

La sentencia apelada debe ser confirmada.